Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contacts: Andrew R. Speaker David B. Merclean President & CEO Senior Vice President & CFO Mercer Insurance Group, Inc. Mercer Insurance Group, Inc. (609) 737-0426 (609) 737-0426 Mercer Insurance Group, Inc. reports earnings for the year and quarter ended December 31, 2010 Pennington, New Jersey, February 23, 2011 – Mercer Insurance Group, Inc. (Nasdaq: MIGP) reported today its operating results for the year and quarter ended December 31, 2010. On November 30, 2010, Mercer Insurance Group, Inc. (“Mercer Insurance” or the “Company”) and United Fire & Casualty Company (“United Fire”) of Cedar Rapids, Iowa, issued a joint press release announcing that Mercer Insurance had entered into an agreement and plan of merger with United Fire (the “Merger Agreement”) pursuant to which it will acquire all of the outstanding shares of Mercer Insurance for $28.25 per share.The consummation of the merger is subject to United Fire receiving the appropriate regulatory approvals from state insurance regulators, the approval of Mercer Insurance’s shareholders, and other terms and conditions set forth in the Merger Agreement. The Merger Agreement was unanimously approved by the Board of Directors of Mercer Insurance. A copy of the agreement was provided as Exhibit 2.1 to the Form 8-K filed by Mercer Insurance with the Securities and Exchange Commission on December 1, 2010. Pursuant to the terms of the Merger Agreement, Mercer Insurance has discontinued its quarterly dividend. The Company’s fourth quarter highlights include: · Net income of $0.55 per diluted share versus $0.57 per diluted share in the prior year’s quarter, · Operating income of $0.53 per diluted share versus $0.54 per diluted share in the prior year’s quarter, · A GAAP combined ratio of 94.3% versus 96.5% in the prior year’s quarter, and · Book value per share of $27.88. Financial Summary (in thousands, except per share data) Three Months Ended December 31, (unaudited) Year Ended December 31, (unaudited) Total revenue $ Net premiums written Net premiums earned Net investment income Net realized gains on investments Net income Earnings per share – Basic $ Earnings per share – Diluted $ Combined ratio % Book value per share $ $ Reconciliation of non-GAAP financial measures: Net income $ Net realized gains on investments, net of tax Net operating income Operating earnings per share – Basic $ Operating earnings per share – Diluted $ In the quarter ended December 31, 2010, the Company reported GAAP net income of $3.6 million, or $0.55 per diluted share, as compared to approximately the same amount, or $0.57 per diluted share, in the same quarter of the prior year. Operating earnings remained approximately the same as the prior year’s quarter at $3.5 million, and $0.53 and $0.54 per diluted share for the three months ended December 31, 2010 and 2009, respectively. Included in the expenses of the current year’s quarter was an after-tax charge of $204,000 for merger-related expenses, or $0.03 per diluted share. In the year ended December 31, 2010, the Company reported GAAP net income of $14.7 million, or $2.28 per diluted share. This result compares to net income of $13.8 million, or $2.18 per diluted share, for the same period in the previous year. Operating earnings increased to $13.6 million from $13.4 million in the prior year, or $2.10 and $2.11 per diluted share, respectively. Included in the full year results for 2010 was an after-tax charge of $1.6 million for catastrophes 94 and 96, and an after-tax charge for merger-related expenses of $204,000. Operating income and operating earnings per share are non-GAAP financial measures that we present because we believe they enhance an investor’s understanding of Mercer Insurance’s core operating performance. Operating income and operating earnings per share consist of net earnings adjusted for after-tax net realized investment gains and losses. Mercer Insurance Group, Inc. offers commercial and personal lines of insurance to businesses and individuals principally in seven states through its insurance subsidiaries: Mercer Insurance Company, Mercer Insurance Company of New Jersey, Inc., Financial Pacific Insurance Company and Franklin Insurance Company. Certain of the statements in this press release (other than statements of historical facts) are forward-looking statements. Such forward-looking statements include estimates and assumptions related to economic, competitive and legislative developments. These forward-looking statements are subject to change and uncertainty that are, in many instances, beyond the Company's control and have been made based upon management's expectations and beliefs concerning future developments and their potential effect on Mercer Insurance. There can be no assurance that future developments will be in accordance with management's expectations. Therefore, the effect of future developments on Mercer Insurance may be different from that anticipated by management. Actual financial results including premium growth and underwriting results could differ materially from those anticipated by Mercer Insurance, depending on the outcome of certain factors, which may include changes in property and casualty loss trends and reserves; catastrophe losses; the insurance product pricing environment; changes in applicable law; government regulation and changes therein, including those that may impede its ability to charge adequate rates; changes in accounting principles; performance of the financial markets; fluctuations in interest rates; availability and price of reinsurance; and the status of the labor markets in which the Company operates. Consolidated Statements of Income (in thousands, except per share and share data) Quarter Ended December 31, (unaudited) (unaudited) Net premiums earned $ $ Investment income, net of investment expenses Realized investment gains Other revenue Total revenue Losses and loss adjustment expenses Amortization of deferred policy acquisition costs Other expenses Interest expense Merger-related expenses - Total expenses Income before income taxes Income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Supplementary Financial Data Net premiums written $ $ Book value per common share $ $ GAAP combined ratio % % Consolidated Statements of Income (in thousands, except per share and share data) Year Ended December 31, (unaudited) Net premiums earned $ $ Investment income, net of investment expenses Realized investment gains Other revenue Total revenue Losses and loss adjustment expenses Amortization of deferred policy acquisition costs Other expenses Interest expense Merger-related expense - Total expenses Income before income taxes Income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Supplementary Financial Data Net premiums written $ $ GAAP combined ratio % % Consolidated Balance Sheet (in thousands, except share amounts) December 31, 2010 (unaudited) December 31,2009 ASSETS Investments, at fair value: Fixed income securities, available-for-sale $ $ Equity securities, at fair value Short-term investments, at cost, which approximates fair value - Total investments Cash and cash equivalents Premiums receivable Reinsurance receivable Prepaid reinsurance premiums Deferred policy acquisition costs Accrued investment income Property and equipment, net Deferred income taxes Goodwill Other assets Total assets $ $ , LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Losses and loss adjustment expenses $ $ Unearned premiums Accounts payable and accrued expenses Other reinsurance balances Trust preferred securities Advances under line of credit Other liabilities Total liabilities $ $ Stockholders' Equity: Preferred Stock, no par value, authorized - - 5,000,000 shares, no shares issued and outstanding Common stock, no par value, - - authorized 15,000,000 shares, issued 7,126,233 and 7,074,333 shares, outstanding 7,000,009 and 6,883,498 shares Additional paid-in-capital $ $ Accumulated other comprehensive income Retained earnings Unearned ESOP shares ) ) Treasury Stock, 632,391 and 632,076 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $
